                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

ROBERT LUITEN, et al.,                        )
                                              )
          Plaintiffs,                         )
                                              )
vs.                                           )       CIVIL ACTION NO. 1:18-cv-61-TFM-MU
                                              )
FAIRHOPE YACHT CLUB,                          )
                                              )
          Defendant.                          )

                                             ORDER

          Before the Court is Plaintiff Angelina Tew’s Motion for a Court Order of Dismissal (Doc.

204, filed 7/24/19). She brings the motion pursuant to Fed. R. Civ. P. 41(a)(2). Plaintiff Tew and

Defendant Fairhope Yacht Club resolved their claims by settlement and therefore, Plaintiff Tew,

as Personal Representative and Administratrix of the Estate of Adam Clark seeks dismissal of her

claims.

          Upon consideration of the motion, it is ORDERED that it is GRANTED, and that all of

Plaintiff Tew’s claims against Defendant are DISMISSED with prejudice, with each party to

bear its own costs and attorney’s fees.

          DONE and ORDERED this 30th day of July 2019.

                                              /s/ Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
